 GRACEAND HORNBROOKMANUFACTURING15Graceand Hornbrook Manufacturing Company andHanlo Gage and Engineering Company and Inter-national Union,United Automobile,Aerospace andAgriculturalImplementWorkersofAmerica(UAW) and its Local 157. Case 7-CA-12282FINDINGS OF FACT1.THE ALLEGED UNFAIRLABOR PRACTICESA. The FactsJune 24, 1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn March 5, 1976, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filed areply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge: This pro-ceeding was initiated by a charge filed by the above-cap-tioned Union on September 2, 1975) Pursuant thereto,complaint issued on October 30 alleging that the above-captioned Respondent had violated Section 8(a)(1) and (5)of the Act by imposing unlawful conditions on bargainingand by withdrawing recognition for the asserted reasonthat the Union no longer represented a majority of its em-ployees.On December 8, hearing was held in Detroit,Michigan.Upon the entire record, including my observation of thewitnesses, and after consideration of the briefs filed by theparties, I hereby issue the following-Unless otherwise indicated, all dates hereinafter are in 1975Grace and Hornbrook Manufacturing Company andHanlo Gage and Engineering Company (hereinafter collec-tively called Respondent) are separate corporations en-gaged in the manufacture and sale of gages, gage compo-nents, large fixtures, and special machinery at a plantfacility located in Southfield, Michigan. The complaint al-leges, the answer admits, and I find that Grace and Horn-brook and Hanlo Gage constitute a single employer withinthe definition of Section 2(2) of the Act. The complaintalleges, the answer admits, and I find that the Respondentmeets the Board's direct outflow standard for the assertionof jurisdiction and constitutes an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.On September 9, 1974, the Union was certified as therepresentative of Respondent's employees in a productionand maintenance unit. Thereafter the parties entered intonegotiations. On November 19, 1974, the employees wentout on strike and continued on strike until February 12,1975.At the time of the strike the employee complementconsisted of between 30 and 35 employees, 26 or 27 ofwhom went out on strike. At the time the strike ended 19 or20 employees were still on strike.The plant operated during the strike and negotiationswere continued without reaching agreement. Substantialprogress had been made by April 24, but the parties werestill apart on several issues.On June 20, a decertification petition was filed. On July7, it was dismissed for untimeliness.In early July, a charge was filed by the same employeewho had filed the RD petition alleging, in essence, collu-sion between Respondent and the Union to reach a certaintype of agreement, including a fixed vote on the matter.The charge was dismissed.During the pendency of the charge, officials of Respon-dent met with Attorney Katz, Respondent's representativein bargaining, to discuss the matters raised by the charge,and, as a result, on July 18, Katz advised the Union byletter that it was Respondent's position that any agreementreached was subject to ratification by a vote of all unitemployees.On July 22, a negotiating meeting was held. Respondentasked the Union for its position on a ratification vote by allemployees and the Union replied that only union memberswould vote. Thereupon, Respondent's officials left themeeting to discuss the matter They returned to inquireagain about the Union's position, and when the Union reit-erated its position, according to Joseph Mazzola, vice pres-ident of the Union, Bob Hornbrook, Respondent's vicepresident and treasurer, stated that they were not negotiat-ing any more, that there would be no more meetings andhe left. Katz confirmed that Hornbrook stated he was notgoing to meet because of the voting issue, but he assertedthatHornbrook did not use the word "future, or futuremeetings or anything."When Mazzola remarked that225 NLRB No. 4 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDHornbrook was refusing to meet, Katz cautioned him notto twist the facts, that Hornbrook "is relating to the singleissue only."Mazzola testified on direct examination that on July 25he had a telephone conversation with Katz in which Katzstated Respondent had not changed its position on the vot-ing issue. Katz denied this and pointed out at the hearingthat on cross-examination Mazzola had admitted to a tele-phone conversation with Katz before August 1 whereinKatz had suggested further negotiations and that the vot-ing question would not be an issue any more. On August 1,Katz notified Mazzola by letter that Respondent was notrefusing to meet to negotiate a contract. The ratificationissue was never raised again except that at the meeting ofAugust 21, in reply to Mazzola's inquiry, Katz confirmedthat the issue was off the table.Prior to July 22, the parties had been keeping notes ofagreements reached on separate sheets of paper and at theJuly 22 meeting Katz offered or agreed to prepare a docu-ment incorporating all the provisions agreed upon and totransmit it to Mazzola. On or about August 12, Mazzolareceived the document.On August 7, Respondent received a petition signed by19 of the employees in the unit expressing a desire for avote on the question of union representation 2 AttorneyKatz recognized the names of 5 employees who had neverjoined the strike and 3 employees who had abandoned it;at the time, 23 employees were employed and 4 were onlayoffstatus.Sometime thereafter, Katz telephoned Mazzola to tellhim of the petition and that the Respondent entertained adoubt of the Union's majority status and it would proposeat the next negotiating meeting that the expiration date ofany contract agreed to be coextensive with the end of thecertification year. On August 21, the parties met and Re-spondent took the position outlined above. The Union re-jected any suggestion of a contract of such brief durationand relied on the fact that all prior negotiations had oc-curred in the context of a 3-year agreement. Mazzola thenpurported to accept the 3-year contract proposed by Re-spondent in earlier negotiations.Nothing was accom-plished.On September 8, Mazzola hand delivered a letter to Katzagain purporting to accept a 3-year agreement. There is noshowing of any response On September 12, the parties metwith a mediator, but Respondent asserted its doubt of theUnion's majority status and refused to negotiate.B. Analysis and ConclusionsThe principalissuepresented herein is the legality ofRespondent's proposal for a contract with a durationclause coextensive with the expiration of the certificationyear and its postcertification year refusal to bargain. Allother issues are subsidiary.The first suchissueinvolves testimony by Vytout Petrul,a tool operator and chairman of the negotiating committeeaboutstatementsmade to him by General Manager Lee2The petition contains 20 signatures, but apparently 1 is that of a nonunrtemployeeChenowith on the day Petrul returned to work. Petrul wasplaced on layoff status when the strike ended and did notreturn to work until May 27. He testified that on that dayChenowith told him to get back to work, no fooling aroundand let's get the plant going back again. (These remarks arenot alleged to have been violative of the Act.) Shortlythereafter,Petrul received a call from Mazzola informinghim of a meeting and Petrul went to inform another com-mitteemember of the meeting at his place of work justoutside the office. Later, Chenowith came to Petrul andtold him he should not do any talking on union activities inthe plant, that if he had anything to talk about to anybodyhe should do it outside the building.The conduct attributed to Chenowith by Petrul formsthe basis for a complaint allegation that Respondent pro-mulgated an unlawful no-solicitation rule in violation ofSection 8(a)(1) of the Act. If Petrul were credited, the alle-gation would be sustained. However, Chenowith, who ad-mitted to the first conversation with Petrul, denied the sec-ond conversation ever took place. I am disposed to creditChenowith.Petrul's testimony on this matter was very brief andsketchy and there is very little in the record to rely upon tolend credence to it. However, there are circumstanceswhich militate against giving his testimony credence. Forone thing, the fact of his conversation with another com-mitteeman was not corroborated. For another, accordingto Petrul's own testimony, the incident came about as aresult of a call from Mazzola which was apparently re-ceived at the plant, and Respondent's cooperation in sucha call would be inconsistent with any edict such as Petrulattributed to Chenowith. It would be consistent, however,with Chenowith's uncontradicted testimony that Respon-dent permitted such calls despite a rule against nonworkrelated activity during working time. Moreover, it is note-worthy that neither Petrul nor Mazzola protested any suchunlawful restriction on Petrul's union activities at any ofthe meetings held after May. For the foregoingreasons, Icredit Chenowith and I shall dismiss the complaintallega-tion predicated on Petrul's testimony.The second subsidiary issue relates to Respondent's re-fusal to continue the meeting of July 22, because of theUnion's refusal to agree to permit all unit employees tovote on ratification of any contract proposal. First there isthe question: Did Bob Hornbrook state that there wouldbe no more meetings because of the Union's position onthe ratification vote? I find he did. Both Mazzola and Pe-trul testified to that effect and while neither was an impres-sive witness (Mazzola gave very disjointed testimony) theirtestimony was not contradicted. Hornbrook did not testify,Chenowith was not examined about the matter; and Katzdid not specifically contradictMazzola's testimony. Asnoted earlier,Katz stated Hornbrook had not used theword "future," but Mazzola did not accuse him of doingso;he testified that Hornbrook said there would be nomore meetings.The second question is the significance of that remarkand Respondent's conduct in leaving the meeting andaborting any discussion of contractissues.The complaintalleges that such conduct was violative of Section 8(a)(1)and (5) of the Act. The theory of the violation is that the GRACE ANDHORNBROOKMANUFACTURING17question of ratification is an internal union matter and anonmandatory subject of bargaining,and that an employermay not insist to impasse on a nonmandatory subject. Thisis clearly the rule of law.3But, did Respondent insist to thepoint of impasse?While I have found that Respondentwalked out of the July 22 meeting because of this issue withthe statement there would be no more meetings,the fact ofthe matter is that within a few days Respondent,by coun-sel, retracted from that position and removed the issuefrom the bargaining table.General Counsel has cited noauthority for a finding that such conduct constituted a bar-gaining to impasse.I find that Respondent did not insist toimpasse on a ratification vote on any agreement arrived atand did not violate Section 8(a)(l) and(5) of the Act asalleged in the complaint.Next to be considered is the Respondent's conduct at themeeting of August21. Thereisno dispute about the facts.At the meeting Respondent admittedly proposed a con-tract to expire on September9, 1975,the date of the expira-tion of the certificationyear.In other words,Respondentproposed a contract for a 2-1/2-week period.Respondentargues that its proposal did not exclude a contract retroac-tive to the beginning of the certificationyear,thereby sug-gesting that the proposal was not a frivolous one, nor onefrom which an inference of bad faith could bedrawn. Giv-en the background of the negotiations and the consider-ations that Respondent relied on in making such proposal,Iam persuaded that the possibility of such retroactivitywas so remote as to make it a meaningless consideration.In my judgment,the proposal cannot be disguised as any-thing other than a proposal for a 2-1/2-week contract. Fur-thermore,inmy judgment, it was a proposal no unioncould be expected to accept.It does not follow from the foregoing that Respondent'sproposal was necessarily violative of Section 8(a)(5) of theAct. Althoughit is a firmly established rule that, aboutunusual circumstances,a union'smajority status is conclu-sively presumed for a year following a Board certification,4ithas nevertheless been held that an employer who hasreason to doubt a union's continued majority support mayinsist upon a contract duration coextensive with the certifi-cation year.The Hinde&DauchePaper Company,104NLRB 847 (1953);Vulcan Steel Tank Corporation,106NLRB 1278 (1953);Lloyd A Fry Roofing Company,123NLRB 647(1959). Such holdings appear to be inconsistentwith the certification year rule. Yet, as Administrative LawJudge Louis Penfield pointed out in F.Strauss and Son,Inc.,216 NLRB 95, 100,". . .the limited duration conceptseeks to recognize that circumstances may arise whichcould result in forcing an unwanted representative on theemployees for an extended period of time."Where an employer proposes a contract of such limitedduration,itmust appear that the proposal is not in badfaith or to achieve an illegal purpose(Lloyd A. Fry,supraat650) and it must be based on a doubt of majority statussupportedby objectiveconsiderations.As tothe first point, there is no allegation in the com-plaint that Respondent did not bargain in good faith, nor isthere any evidence to warrant such a finding.While theRespondent could not honestly have expected the Union toaccept a contract of such brief duration as it proposed, andin that sense could be said to have made its proposal in badfaith,Ido not understand that the Board would infer badfaith on the basis of the proposal alone where the proposalwas predicated on objective proof of loss of majority sup-port.If bad faith were to be inferred from the mere fact ofthe proposal,the entire concept of a contract of limitedduration in circumstances showing a loss of majority statuswould be destroyed.Nor do I understand the General Counsel's position tobe otherwise;rather, I understand his position to be two-fold: that the asserted good-faith doubt was not supportedby objective considerations and that it occurred in the con-text of unfair labor practices or conduct aimed at causingdissatisfaction from the Union.On the issue of objective considerations,Respondent as-sertedly relied on six factors:1.EffectiveApril24, 1975, a committeeman ceased at-tending negotiation meetings and was not replaced thereaf-ter on the Union's negotiating team.In support of its reliance on this fact, Respondent citesLloyd McKee Motors, Inc.,170 NLRB 1278 (1968).I agreewith General Counsel that this fact afforded Respondentno reasonto doubt the Union's majoritystatus.InLloydMcKee,there were several changes in the union negotiatingcommittee and the unfilled post was that of a steward.Here,all that appears is that one member of the committeeceased attending negotiating meetings. The mere fact thathe was not replaced is insufficient to warrant an inferencethat the Union could not do so.2.At the July 22 bargaining session, Mazzola madestrong comments relative to posting a sergeant-at-arms toexclude nonmembers from attending any meeting wherethe contract would be discussed.Any remarks attributed to Mazzola on July 22 arose outof Respondent's proposal that all employees in the unit bepermitted to vote on the question of contract ratification.There is some conflict regarding precisely what Mazzolasaid, but, assuming Mazzola made the remarks attributedto him by Respondent, this afforded no basis for doubtingthe Union'smajority status. I understand that it is a basictenet of any trade unionist that only union members willvote on acceptance or rejection of a contract proposal andall trade unionists will fiercely oppose the presence of anynonmember in their deliberations though he be the onlynonmember in the unit.Apartfrom that,Mazzola's re-marks at most suggested that less than a majority of theunit employees were union members and the Board haslong held,as General Counsel points out, "there is no nec-essary correlation because membership and the number ofunion supporters,since no one could know how many em-ployees who favor union bargaining do not become or re-main members thereof."TerrellMachine Company,173NLRB 1480, 1481 (1969).3.On June 20, 1975, a unit employee filed a decertifica-7N L R B v Wooster Division of Borg-Warner Corporation,356 U S 342tion petition which was dismissed on July 7, 1975, as un-(1958)timely.4 Ray Brooks v N L R B,348 U S 96 (1954)4. In July 1975, the same employee who filed the decer- 18DECISIONSOF NATIONALLABOR RELATIONS BOARDtificationpetition filed unfair labor practice charges alleg-ing collusion between the Union and Respondent.The two foregoing factors relied on by Respondent arenot adverted to by General Counsel. They need not havebeen. The unfair labor practice charges evidenced discon-tent by one employee, the decertification petition by per-haps 30 percent of the employees (the record does not indi-catehow many employees supported that petition)Accordingly, the discontent evidenced by these two inci-dents was insufficient to support a good-faith doubt of ma-jority.5.Overt repudiation of the Union by employees to Re-spondent during all times material.This factor is based on testimony of Respondent's attor-ney and General Manager Chenowith respecting state-ments tothem by employees and their observations aboutthe number of employees who did not join the 12-weekstrike or who abandoned it. Thus, according to Chenowith,sevenor eight employees did not go out on strike (at leastfive of whose names are on the petition 5 ) and they ex-pressed to him their opposition to the Union both duringand after the strike. In addition, three employees aban-doned the strike and told him they were fed up with theUnion and wanted nothing to do with it and hadresignedfrom the Union. Three other employees (who apparentlyhad supported the strike throughout) told Chenowith theywerefed up with the Union and wanted nothing to do withit.According to the brief of Respondent, there were 15 oralrepudiations; according to General Counsel, 14. Neitherparty gave record references on this point in their briefsand, taking into consideration transcript errors I countonly 12 employees orally expressing dissatisfaction with theUnion. It is immaterial how many employees had madeoral expressions of dissatisfaction as I am not relying onthe number of oral statements in upholding Respondent'sposition In this connection, however, I reject GeneralCounsel's contention that I should not credit the testimonyof Attorney Katz and Chenowith regarding oral statementsbecause of the failure of Katz to mention such statementsin a position paper submitted during the investigation ofthe instant charge and the failure of Chenowith to includethem in his prehearing affidavit Apart from other consid-erations, I note that their testimony was uncontradicted.I find, therefore, that oral statementsweremade to Re-spondent by a number of employees expressing dissatisfac-tion with the Union. However, were such statements theonly circumstance to support an asserted doubt of majori-ty, I would deem them insufficient. Some were made byemployees who had never supported the Union and theothers were made in the course of, or in connection with,an unsuccessful strike. In such a circumstance, employeesmay well be discontent over the turn of events withoutwanting to forego continued union representation. Accord-ingly, the only significance I attach to such oral statementsis that they could rightly be regarded by Respondent aspart of the evolutionary process which culminated in thepetition of August 7.5 It may well be that the names of all seven or eight nonstrikers appearedon the petition, but, if so, the record is far from clear on the point6.The August 7 petition.As noted earlier, on August 7 Respondent received apetition signed by a majority of the employees in the unitwhich stated "The following employees of Grace andHornbrook Mfg. Company and/or Hanlo Gage and Engi-neering Company would like a re-vote in the matter ofcertification of bargaining agent between the company andourselves."General Counsel contends this petition could not be re-lied upon for a good-faith doubt for a varietyof reasons.Since the signatures on the petition were dated in the weekimmediately following Respondent's walking out of ameeting because of the Union's refusal to permit all unitemployees to vote on the question of contract ratification,General Counselarguesthat it is onlyreasonable to as-sume that the unit employees were confused as to the im-portof the petition.Of course,we are weighingRespondent's good-faith doubt, not the employees' possi-ble confusion. But, be that as it may, the wording of thepetition is clear, it speaks in terms of a certification ofbargaining agent, not a ratification of contract.General Counsel next argues that the wording of the pe-tition does not indicate a repudiation of the Union. I donot agree.Where there is a certified union representingemployees, and the employees sign a petition asking for arevote, the conclusion that they are repudiating the Unionis inescapable. If they wanted the Union to continue torepresent them, obviously, they would be opposed to anyrevote. As to the cases cited by General Counsel, they areclearly distinguishable.As noted earlier, General Counsel contended that Re-spondent violated Section 8(a)(5) by its conduct at the July22 negotiationsession, acontention which I rejected. Gen-eral Counsel argues alternatively that, even if Respondentisnot found guilty of a refusal to bargain on July 22, Re-spondent was aware of employee concern over the ratifica-tion issue and it could reasonably infer that by taking anadamant stand on this nonmandatory subject of bargain-ing it could cause employee disaffection with the Union. Inother words, General Counsel contends that Respondentwas instrumental in employees signing the petition and forthat reason it cannot now rely on the petition as a basis forproposing a contract expiring with the certification year. Iam not persuaded that such a conclusion can be drawnfrom the facts. Assuming,arguendo,that the employeeslearned of the July 22 meeting and of the Union's positionand Respondent's reaction, why would the employees' ac-tion in signing the petition be attributable to Respondent'sconduct, rather than the Union's? In other words, while theUnion had the legal right to exclude nonmembers from itsdeliberations, it had no right to be insulated from employeereaction to its exercise of that right, and the fact that amajority of the employees signed the petition in the weekfollowing the July 22 meeting is more likely to be attribut-able to employee dissatisfaction with the Union's positionthan to the Respondent's conduct. I would not, therefore,preclude Respondent from relying on the August 7 petitionby reason of its conduct at the July 22 meeting.In short, I conclude that the August 7 petition was notshown to have been tainted by conduct of Respondent,and that on the basis of such petition signed by a majority GRACEAND HORNBROOKMANUFACTURING19of the unit employees,in the context of a history of 10months of bargaining during which there had been an un-successful 12-week strike and with employees voicing dis-satisfaction with the Union,Respondent was justified inproposing to limit the duration of any contract to the certi-fication year.Lloyd A FryRoofing Co, supraThe foregoing conclusion is dispositive of the sole re-maining issue;namely, the legality of Respondent's refusalto bargain after September 9. After the expiration of thecertification year, the presumption of the Union's contin-ued majority status was rebuttable and Respondent's as-serted doubt of majority status was justified if based onobjective considerations.Itwould seem supererogatory topoint out that the considerations which supported theRespondent'sproposal of a contract with a duration datecoextensive with the certification year constituted suffi-cient objective considerations to support Respondent's as-sertion of doubt after the expiration of the certificationyear. Accordingly,I find that Respondent did not violateSection 8(a)(1) and(5) of the Act by refusing to bargainwith the Union after September9, 1975.employer engaged in commerce within the meaning of Sec-_tion 2(6) and (7) of the Act.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW)and its Local 157 are, labor organizations within the mean-ing of Section 2(5) of the Act.3.Respondent did not violate Section 8(a)(1) of the Actby promulgating an invalid no-solicitation rule, nor did itviolate Section 8(a)(1) and (5) of the Act by its conductrespecting a ratification vote, by proposing a contract withthe same expiration date as the certification year, and byrefusing to bargain with the Union after expiration of thecertification year.Upon the foregoing findings of fact, conclusions of lawand the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER6The complaint is dismissed in its entiretyCONCLUSIONS OF LAW1.Grace and Hornbrook Manufacturing Company andHanlo Gage and Engineering Company constitute a singleIn the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes